           Case 1:20-cv-00498-JDB-DAR Document 1 Filed 02/20/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
__________________________________________
TRENISE STITT,                              )
As parent and next friend of T.S.,          )
1035 49th Street NE Apt. B,                 )
Washington, D.C. 20019,                     )
                                            )
                     Plaintiff,             )
               v.                           )
                                            )
DISTRICT OF COLUMBIA,                       )
A Municipal Corporation,                    )
One Judiciary Square,                       )
441 4th Street, NW,                         )
Washington, D.C. 20001,                     )
                                            )     Civ No.:
To serve:                                   )
                                            )
MURIEL BOSWER, Mayor,                       )
District of Columbia,                       )
441 4th Street, NW 4 Floor,
                    th                      )
Washington, DC 20001,                       )
                                            )
And                                         )
                                            )
KARL A. RACINE,                             )
Attorney General,                           )
District of Columbia,                       )
441 4th Street, NW 4th Floor,               )
Washington, DC 20001,                       )
                                            )
                     Defendant.             )
                                            )

                                             COMPLAINT
       COMES NOW, the Plaintiff, Trenise Stitt (“Ms. Stitt”) by and through undersigned counsel,

respectfully unto this Court states as follows:

                                    PRELIMINARY STATEMENT

1. This is an action for reimbursement of attorneys’ fees and costs pursuant to the Individuals with

   Disabilities Education Act, 20 U.S.C. §§ 1400 et seq. (“IDEA”).

                                                    1
             Case 1:20-cv-00498-JDB-DAR Document 1 Filed 02/20/20 Page 2 of 4



2. Ms. Stitt is the prevailing party in an administrative action brought under IDEA on her child’s

   behalf.

3. Ms. Stitt resides in the District of Columbia and seeks an order from the Court compensating her for

   reasonable attorneys’ fees incurred in these actions.

                                     JURISDICTION AND VENUE

4. This court has jurisdiction pursuant to:

       a. The Individuals with Disabilities Educational Act, 20 U.S.C. §§ 1400-1461.

       b. Declaratory Relief is authorized by 28 U.S.C. §§ 2201 and 2202.

5. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                                 PARTIES

6. Ms. Stitt is the mother of a student with disabilities who is eligible to receive special education and

   related services from District of Columbia Public Schools (“DCPS”).

7. Ms. Stitt, at all times relevant to this action, has been a resident of the District of Columbia, and is

   the prevailing party of an administrative hearing held pursuant to the IDEA.

8. Defendant is a municipal corporation that receives federal funds pursuant to the IDEA, see 20 U.S.C.

   § 1411, in exchange for providing a free and appropriate public education (“FAPE”), and is obliged

   to comply with the applicable federal regulations and statutes, including but not limited, to IDEA.

   See also § 1412(a)(1)(A).

                                        FACTUAL ALLEGATIONS

9. On September 11, 2019, Ms. Stitt brought an administrative action alleging that Defendant denied

   her son T.S. a FAPE by failing to provide him with transportation to and from school in September

   2019. Exhibit 1 Hearing Officer Determination (“HOD”) at 1.

10. A due process hearing was held on October 25, 2019. HOD at 1.



                                                      2
           Case 1:20-cv-00498-JDB-DAR Document 1 Filed 02/20/20 Page 3 of 4



11. The hearing officer found DCPS denied T.S. a FAPE for its failure to provide him with necessary

   transportation services to and from school. HOD at 7.

12. To remedy DCPS’s denial of FAPE, the hearing officer ordered:

       a. DCPS fund 50 hours of Applied Behavior Analysis therapy; and

       b. DCPS fund 10 hours of Occupational Therapy. HOD at 9.

13. Plaintiff is the prevailing party of the first underlying action. Plaintiff’s reasonable attorneys’ fees

   and costs are $ 50,527.49, Exhibit 02, Stitt Billing Statement.

                                             COUNT I
                           (Claim for Reasonable Attorneys’ Fees and Costs)

14. Plaintiff reincorporates paragraphs 1-13.

15. The Plaintiff is the prevailing party in the October 25, 2019 due process hearing against the

   Defendant brought pursuant to the IDEA.

16. As prevailing party, the Plaintiff is eligible to be awarded reasonable attorneys’ fees for the

   underlying matter by the Court under 20 U.S.C. §1415 (i)(3)(B)(i)(I).

17. Reasonable attorneys’ fees “shall be based on rates prevailing in the community in which the action

   arose for the kind and quality of services furnished.” 20 U.S.C. § 1415 (i)(3)(C).

18. In the underlying cases the hearing officers found that the District denied S.T. a FAPE for its failure

   to transport T.S. to and from school. HOD at 7.

19. The hearing officers awarded Ms. Stitt relief for those denials of FAPE. HOD at 9.

20. The current billing rate for Plaintiff’s counsel in the underlying administrative actions is reasonable

   and consistent with prevailing market rates in the District of Columbia. Stitt Billing Statement.

21. The IDEA and this Court allow for the recovery of reasonable costs associated with claims brought

   by prevailing parties such as the Plaintiff herein.




                                                       3
           Case 1:20-cv-00498-JDB-DAR Document 1 Filed 02/20/20 Page 4 of 4



                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court:

22. Declare that plaintiff is the prevailing party of the underlying action and are therefore entitled to

   recover reasonable attorneys’ fees and costs;

23. Order the Defendant to pay $50,527.49, reasonable attorneys’ fees and costs for work on behalf of

   Plaintiff, Ms. Stitt in the underlying administrative cases;

24. Award Plaintiff reasonable attorneys’ fees and cost for litigation of this Complaint, to be determined

   upon the timely submission of a fee petitions to this Court; and

25. Award Plaintiff any other relief that this Court deems just and proper.



                                                       Respectfully submitted,



                                                            /s/ Charles Sibert          .
                                                       Charles Moran, Esq.
                                                       DC Bar No. 971870
                                                       Charles Sibert Esq.
                                                       DC Bar No. 1510808
                                                       Moran & Associates
                                                       1100 H Street NW
                                                       Suite 260
                                                       Washington, D.C. 20005
                                                       (202) 450-2864 (p)
                                                       (202) 450-2776 (p)
                                                       (202) 478-0781 (f)
                                                       charles.moran@camoranlaw.com
                                                       charles.sibert@camoranlaw.com

                                                       Attorneys for Plaintiff

                                                       February 20, 2020




                                                      4
